UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I L E D
Anthony Brodzki, ) ULI 2 lt 2013
) C|erk, U.S. District and
Plaintiff, ) Bankruptcy Courts
)
v. ) Civil Action No. l

) l@/ @ z 0
United States of America, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis. The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff sues the United States for alleged horrendous events dating back to 1968 when
he was seven years old. See Compl. at 2. Plaintiff’s narrative is lengthy and wide-ranging but he
appears to fault the Federal Bureau of Investigation ("FBI") for not acting on his telephone calls
and for violating his constitutional rights. See Compl at 6. Plaintiff seeks $l billion in damages.
Ia’.

The FBI’s decision to investigate criminal activity is a discretionary act that is not subject
to judicial review. See Wightman-Cervantes v. Mueller, 750 F. Supp. 2d 76, 81 (D.D.C. 2010)
(citing cases); Martinez v. U.S., 587 F. Supp. 2d 245, 248-49 (D.D.C. 2008) (same).

Furthermore, a claim for monetary damages against the United States (or a U.S. agency or
l

agency component) is cognizable for certain misconduct under the Federal Tort Claims Act
("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable, however, only after the
plaintiff has exhausted administrative remedies by "first present[ing] the claim to the appropriate
Federal agency. . . ." 28 U.S.C. § 2675. This exhaustion requirement is jurisdictional. See GAF
Corp. v. United States, 818 F.2d 90l, 917-20 (D.C. Cir. 1987); jackson v. United Staz‘es, 730

F.2d 808, 809 (D.C. Cir. 1984); Stokes v. U.S. Postal Servz'ce, 937 F. Supp. ll, 14 (D.D.C.

1996). Plaintiff has not indicated that he exhausted his administrative remedies under the FTCA.

Therefore, this case will be dismissed. See Aba’urrahman v. Engstrom, 168 Fed.Appx. 445, 445
(D.C. Cir. 2005) (per curiam) ("[T]he district court properly dismissed case [based on
unexhausted FTCA claim] for lack of subject matter jurisdiction."). A separate Order

accompanies this Memorandum Opinion.

Date: October § ,20l3